t c memo united_states tax_court gardner n marcy and maria marcy petitioners v commissioner of internal revenue respondent docket no filed date kyle r coleman for petitioners richard j hassebrock john w stevens and anne m craig for respondent memorandum findings_of_fact and opinion gale judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in their federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 and b and the determination stems from respondent’s disallowance of petitioners’ claimed deductions for a dollar_figure short-term_capital_loss and a dollar_figure nonpassive loss that were purportedly passed through to petitioner gardner n marcy as a result of his investment in a so-called son-of-boss transaction involving offsetting foreign_currency options respondent asserts through an amended answer that petitioners also are liable for an increased accuracy-related_penalty of dollar_figure under sec_6662 and h petitioners conceded at trial that respondent correctly determined the deficiency subject_to a small basis_adjustment to which the parties agreed and evidence was thereafter received concerning whether petitioners had reasonable_cause under sec_6664 that would preclude imposition of the penalty respondent subsequently conceded the penalty however in view of the fact that the deficiency arose from respondent’s disallowance of loss deductions passed through to mr marcy from a purported partnership in which he held an interest a 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar 2respondent’s only other adjustments were computational resulting from the disallowance of these loss deductions jurisdictional issue arises namely whether this court lacks jurisdiction by virtue of sec_6221 to enter a decision concerning the deficiency and penalty that relate to respondent’s adjustments to these loss deductions findings_of_fact the parties submitted stipulated facts and exhibits which we incorporate petitioners were married at the close of their taxable_year and they filed a joint federal_income_tax return for that year they resided in illinois when their petition was timely filed during mr marcy was the majority shareholder and president of an engineering manufacturing firm syntronics instruments inc syntronics that manufactured deflection coils for cathode ray tubes used in televisions and computer screens and related electronic components syntronics had formed an employee_stock_ownership_plan esop in on or about date mr marcy sold some of his syntronics stock to the esop for dollar_figure realizing a gain of dollar_figure in order to reduce or eliminate any_tax attributable to that gain mr marcy decided to invest in a so-called son-of-boss transaction he was assisted in thi sec_3the mechanics of a son-of-boss transaction have been described elsewhere see generally 128_tc_192 notice_2000_44 2000_2_cb_255 regard by his longtime financial adviser and the law firm of jenkens gilchrist the financial adviser and a jenkens gilchrist partner explained to mr marcy that effecting the son-of-boss transaction would require the formation of various entities including a limited_liability_company an s_corporation and a limited_partnership jenkens gilchrist did the necessary work to form these three entities with mr marcy signing the necessary documents the first entity formed was gm evergreen investments llc gmllc as a limited_liability_company the sole member of which was mr marcy the second entity formed was gm evergreen investors inc gmei as a corporation with mr marcy as sole shareholder mr marcy thereafter elected on gmei’s behalf for it to be treated as an s_corporation the third entity formed was evergreen partners ep as a limited_partnership in which gmei owned a limited_partnership_interest and gmllc owned a general_partnership interest mr marcy signed ep’s partnership_agreement in his capacity as a member of gmllc and as president of gmei ep was formed for 4our use of the foregoing terminology to refer to the entities purportedly created to effect the son-of-boss transaction is for convenience only and carries no implication that any such entities were valid for federal_income_tax purposes 5because it is a single-member limited_liability_company gmllc would be disregarded as an entity for federal_income_tax purposes see sec_301 c proced admin regs see also 129_tc_82 n for clarity we continue to refer to the entity as gmllc the sole purpose of effecting the son-of-boss transaction none of the three entities filed a federal tax_return for petitioners’ federal_income_tax return reported on schedule d capital_gains_and_losses a long-term_capital_gain of dollar_figure from mr marcy’s sale of his syntronics stock to the esop the return also reported on schedule d a passthrough net short-term loss of dollar_figure from schedule s k-1 and reported on schedule e supplemental income and loss a passthrough nonpassive loss from schedule_k-1 of dollar_figure the return reported that ep was the passthrough_entity that incurred the dollar_figure loss but the return did not identify the passthrough_entity that incurred the dollar_figure loss in full petitioners’ return reported total income of dollar_figure from the following sources wages salaries etc dollar_figure taxable interest big_number ordinary dividends big_number taxable refunds of state_and_local_income_taxes capital_gain 1big_number supplemental income rental income big_number nonpassive loss from ep big_number passive_income from trust big_number total income big_number 1this amount equals the dollar_figure gain on the sale of the syntronics stock plus unrelated capital_gain distributions totaling dollar_figure less the dollar_figure reported loss in the notice_of_deficiency respondent disallowed the reported losses of dollar_figure and dollar_figure stating as follows a capital_gain or loss the short term capital_loss of dollar_figure claimed on your income_tax return is disallowed since you failed to establish that you incurred a loss in the amount claimed during the taxable_year and if incurred the loss is deductible under any provision of the internal_revenue_code in addition you have failed to establish that deducting such loss is not limited by any provision of the internal_revenue_code including but not limited to sec_165 sec_183 sec_212 sec_465 and sec_704 accordingly your taxable_income is increased by dollar_figure d schedule e--income loss--partnership s-corps--non-passive the ordinary_loss claimed on your tax_return in the amount of dollar_figure is disallowed since you failed to establish that you incurred a loss in the amount claimed during the taxable_year and if incurred the loss is deductible under any provision of the internal_revenue_code in addition you have failed to establish that any loss deduction is not subject_to limitations by any provision of the internal_revenue_code including without limitations sec_165 sec_183 sec_465 and sec_704 accordingly your taxable_income is increased by dollar_figure e investment in evergreen partners gm evergreen investments llc and gm evergreen investors inc it is determined that the foregoing entities lack economic_substance were formed and availed of with the principal purpose of reducing your federal_income_tax liability in a fashion inconsistent with subchapter_k and otherwise constitute shams for federal_income_tax purposes in addition your investments in these entities were conducted without a profit_motive and lack economic_substance accordingly no deductions are allowed to you in connection with these entities respondent also determined in the notice_of_deficiency that petitioners are liable for an accuracy-related_penalty under sec_6662 and b and for the underpayment resulting from the disallowance of the loss deductions opinion we must decide whether we have jurisdiction over this case so that we may enter a decision reflecting the parties’ respective concessions we directed the parties to file memoranda setting forth their positions on this issue and they have done so both sides agree that we have jurisdiction to decide this case in its entirety jurisdiction however is fundamental and the parties cannot confer jurisdiction on the court by their agreement see eg 127_tc_109 119_tc_242 n congress provides the bounds of our jurisdiction see sec_7442 92_tc_885 and we must assure ourselves that we have the requisite jurisdiction to decide a matter whenever our jurisdiction over that matter is subject_to reasonable doubt see 131_tc_75 the court sua sponte can question jurisdiction at any time see 119_tc_191 we always have jurisdiction to determine whether we have jurisdiction see 88_tc_1405 n petitioners timely petitioned the court to redetermine the deficiency and the sec_6662 accuracy-related_penalty set forth in the notice_of_deficiency underlying this case in an amended answer respondent subsequently asserted an increase in the accuracy-related_penalty under sec_6662 sec_6213 empowers the court to redetermine such a deficiency and any related penalties see 114_tc_519 absent a contrary provision in the code because the deficiency and the accuracy-related_penalty at issue are related to a purported partnership the question arises whether sec_6221 is such a contrary provision sec_6221 generally requires that any partnership_item and the applicability of any penalty addition_to_tax or additional amount which relates to an adjustment to a partnership_item shall be determined at the partnership level that is in a proceeding at the partnership level under the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite tefra procedures see 64_f3d_101 2d cir h_r conf rept no pincite 1982_2_cb_600 thus pursuant to sec_6221 partnership_item s and the applicability of any penalty which relates to an adjustment to a partnership_item must be determined in a tefra proceeding involving the partnership we lack jurisdiction to adjudicate partnership_item s and related penalties in a deficiency proceeding such as this involving an individual partner 87_tc_783 for purposes of sec_6221 the term partnership_item is defined by reference to a partnership see sec_6231 and the term partnership denotes any partnership other than a small_partnership within the meaning of sec_6231 required to file a return under sec_6031 see sec_6231 and b thus with one relevant exception the applicability of the tefra procedures to the commissioner’s adjustments requires a finding that the sec_6231 provides specifically that such a small_partnership is not a partnership for purposes of the tefra procedures entity whose items are being adjusted is a partnership the relevant exception is that tefra procedures also apply to an entity or a purported entity that is not a partnership if the entity or the purported entity filed a partnership return for the year at issue and would not have been a small_partnership had it actually been a partnership see sec_6231 sec_6233 131_tc_84 aff’d in part rev’d in part on another issue 591_f3d_649 d c cir bcp trading invs llc v commissioner tcmemo_2017_151 at am milling lp v commissioner tcmemo_2015_192 at n ltd v commissioner tcmemo_2015_28 at ltd v commissioner tcmemo_2013_ at sec_301_6233-1t a c d i temporary proced admin regs fed reg date see also 138_tc_258 b ecause nasco did not file a federal partnership return and because nasco is classified as a foreign_corporation for federal tax purposes the tefra procedural rules do not apply rev’d on another issue 743_f3d_790 11th cir the filing of a partnership return even when an entity is not in fact a partnership triggers the application of the tefra procedures unless the entity or purported entity is or would have been a small_partnership sec_6031 requires with exceptions not applicable here that an annual return be filed by every partnership within the meaning of sec_761 sec_761 generally provides that any unincorporated entity other than an estate or a_trust is a partnership if a business financial operation or venture is carried on through the entity see also sec_7701 sec_1_761-1 income_tax regs caselaw interprets the term partnership to require findings that the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 and persons to be partners must have really and truly intended to join together their money goods labor or skill for the purpose of carrying on business and sharing in the profits or losses or both 327_us_280 federal_law controls the characterization of an entity as a partnership for federal_income_tax purposes and the fact that an entity is or is not a partnership under applicable state or common_law is of no concern see commissioner v tower u s pincite 499_f2d_1186 2d cir aff’g grober v commissioner tcmemo_1972_240 42_tc_1067 respondent determined in the notice_of_deficiency that ep gmllc and gmei lack economic_substance and otherwise constitute shams for federal income_tax purposes and that as a result no deductions were allowed to mr marcy in connection with these entities thus it is respondent’s position that ep is not a valid partnership for federal_income_tax purposes we are mindful that findings concerning the invalidity of a partnership for lack of economic_substance are routinely made in partnership-level tefra proceedings that resulted from the entity’s having filed a partnership return see eg united_states v woods 571_us_31 134_sct_557 659_f3d_466 5th cir 131_tc_84 the question here by contrast is whether the court has the requisite jurisdiction to make that finding in a non-tefra deficiency proceeding where the entity or purported entity did not file a partnership return for the year at issue we conclude that we do as noted we always have jurisdiction to determine whether we have jurisdiction determining whether we have jurisdiction in this case requires that we decide whether ep is a partnership subject_to tefra procedures if so the disallowed loss deductions are partnership_item s see sec_6231 sec_301_6231_a_3_-1 proced admin regs and sec_6221 would deprive us of jurisdiction over them in this deficiency proceeding consistent with the general scheme of tefra where a taxpayer in a non-tefra deficiency proceeding seeks to demonstrate entitlement to deduct a loss from a passthrough_entity that did not file a federal partnership return for the year of the loss the court must decide in that proceeding whether the entity is a partnership see huff v commissioner t c pincite deciding in a non-tefra deficiency proceeding that a limited_liability_company that did not file a federal partnership return was not a partnership subject_to tefra procedures lattin v commissioner tcmemo_1995_233 to same effect see also buchsbaum v commissioner tcmemo_2002_138 deciding in a non-tefra deficiency proceeding that a partnership was not a small_partnership and holding that the court thus lacked jurisdiction to determine whether the taxpayer incurred losses from the partnership alhouse v commissioner tcmemo_1991_652 deciding in a non-tefra deficiency proceeding that a partnership existed depriving the tax_court of jurisdiction over adjustments in the notice_of_deficiency pertaining to partnership or affected items aff’d 12_f3d_166 9th cir ep did not file a partnership return at any time thus if we find that ep is not a partnership then the purported losses passed through to mr marcy as a result of his interest in ep are not partnership_item s nor are the penalties at issue related to an adjustment to a partnership_item as a consequence sec_6221 would not preclude our jurisdiction to enter a decision reflecting the parties’ concessions in this case at the commencement of trial petitioners’ counsel--after having indicated throughout pretrial proceedings that petitioners intended to contest the determination of the deficiency--stated that we will stipulate to the notice_of_deficiency tax_liability subject_to a small basis_adjustment that is not in dispute so that today all we are doing is a penalty part respondent’s counsel thereupon sought clarification that p etitioners are conceding the substantive adjustments set forth in the notice_of_deficiency subject_to the aforementioned basis_adjustment petitioners’ counsel offered no objection to respondent’s counsel’s characterization the substantive adjustments in the notice_of_deficiency included the propositions that ep gmllc and gmei lack economic_substance and otherwise constitute shams for federal_income_tax purposes petitioners’ concession that ep is a sham without economic_substance is fatal to a finding that it is a valid partnership for federal_income_tax purposes even apart from the foregoing concession the evidence adduced at trial establishes and our findings reflect that ep’s sole purpose was to effect the son- of-boss transaction there is no evidence that ep carried on any other business activity lacking a business_purpose ep would not constitute a partnership under established caselaw which preconditions a finding of partnership status upon the existence of two or more partners who acting with a business_purpose intended to join together in the present conduct of an enterprise by combining their money goods labor or skill for the purpose of carrying on that enterprise and sharing in the profits or losses or both see commissioner v culbertson u s pincite commissioner v tower u s pincite we conclude that sec_6221 does not limit our jurisdiction in this case because ep is not a partnership nor did it file a federal partnership return for the year at issue consequently the purported loss deductions mr marcy claimed as passthrough items from ep are not within the meaning of sec_6221 partnership_item s and the penalties arising from respondent’s disallowance of those deductions do not relate to an adjustment to a partnership_item we therefore hold that we have jurisdiction to enter a decision in this case redetermining the deficiency and penalty as determined in the notice_of_deficiency or increased by the assertion in the amended answer to reflect the parties’ concessions decision will be entered under rule
